Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Petition to Make Special under 37 CFR 1.102(c)(1)
Examiner respectfully reminds Applicant that a petition to make special under 37 CFR 1.102(c)(1) accelerated examination requires 20 or fewer claims, while Applicant has presented 32 claims for examination (see MPEP 708.02(a)(I)(E)).

Examiner’s Comment
Examiner notes that a previous Requirement for Restriction was mailed on June 16, 2022.  That Requirement for Restriction contained Categories 1, 2, and 3 and advised Applicant to select one species from each of the three categories.  Applicant’s representative Attorney Patrick Inoye called Examiner and explained that while Applicant was amenable to electing a particular species for examination, due to the nature of the invention, Applicant is unable to elect a species from Category 2 (i.e. none of the species designated in Category 2 read on the embodiment Applicant desires to elect).  As such, to hopefully avoid further confusion in view of the fact that Applicant’s election may result in the application being re-docketed to an examiner in a different art unit, an updated Requirement for Restriction is being issued which maintains previous Categories 1 and 3 (now renumbered as I and II, respectively) and eliminates previous Category 2.

	Election/Restrictions
This application contains claims directed to the following patentably distinct species (select one from each of the three categories, below):

Category I:  Device Type:
Species A:  Connector
Species B:  Bridging
Species C:  Closure element
Species D:  Cast cover
Species E:  Wound cover
Species F:  Peripherally inserted central catheter (PICC) line cover
Species G:  Respiratory mask
Species H:  Breathing mask
Species I:  CPAP mask
Species J:  Positive pressure breathing mask
Species K:  Negative pressure breathing mask
Species L:  Intubation tube
Species M:  Male urinary condom catheter
Species N:  Female urinary condom catheter
Species O:  Eye patch
Species P:  Vascular tube
Species Q:  Catheter tube
Species R:  Hollow viscous catheter
Species S:  Hollow viscous tube
Species T:  Surgical field seal

	Category II:  Portion of Body:
Species Aa:  Head
Species Bb:  Face
Species Cc:  Eye
Species Dd:  Ear
Species Ee:  Nose
Species Ff:  Mouth
Species Gg:  Body orifice
Species Hh:  Appendage
Species Ii:  Limb
Species Jj:  Genital
Species Kk:  Urinary system
Species Ll:  Respiratory system
Species Mm:  Oral mucosa
Species Nn:  Mucosa
Species Oo:  Digestive system
Species Pp:  Organ
Species Qq:  Lining of the body
Species Rr:  Peritoneal lining
Species Ss:  Pleural lining
Species Tt:  Dermal lining
Species Uu:  Subdermal lining
Species Vv:  Subcutaneous lining
Species Ww:  Cutaneous layer

The species are independent or distinct because covers configured for each of the different species would be expected to diverge structurally in a multitude of different manners depending on what type of device, apparatus, and portion of the body the cover is configured for use with (e.g. a cover that is a connector configured to be disposed over the eyes of a wearer would reasonably be expected to be vastly structurally distinct from a cover that is configured to be disposed over a genital of the wearer).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is believed to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Each and every different claimed device type and wearable apparatus would require completely separate searches in many, entirely distinct and unrelated arts spanning a very wide range of technologies, which would present separate, non-overlapping collections of art (e.g. a search of cast covers would present the examiner with references consisting of cast covers and other types of medical bandages while a search of catheters would present the examiner with references consisting of catheters and related medical equipment).  Searching such a wide and diverse array of unrelated technologies would pose an immense burden to examination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/           Primary Examiner, Art Unit 3732